Citation Nr: 1611387	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-27 797	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include whether new and material evidence has been submitted to reopen the claim.

2.  Entitlement to service connection for a right knee disability, to include whether new and material evidence has been submitted to reopen the claim.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in August 2013, when it was remanded to schedule a Board hearing at the RO (Travel Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing for the claims on appeal.  A hearing was scheduled in August 2015, and October 2015, but the Veteran failed to appear.  It appears notice of the hearing may not have been sent to the last known address.  Cf. Kyhne v. Shinseki, 24 Vet. App. 228 (2011) (noting the presumption of regularity applies to VA notices, unless there is evidence to rebut the presumption).

A deferred rating decision dated in August 2015, reports that CAPRI had a new address for the Veteran.  The new address was listed in the rating decision, but none of the hearing notice letters appear to have been sent to this address.  A credit union subsequently reported yet another address, but it is unclear whether this address was before or after the address reported in CAPRI.

Information from the State of Texas shows that in August 2015, the Veteran was incarcerated for a period of five years in state jail with the Texas Department of Criminal Justice.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing using the address on the August 2015 deferred rating decision or address obtained from the Texas Department of Criminal Justice.  In scheduling the hearing, the AOJ should keep in mind VA's duties to assist incarcerated Veterans.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

